Title: Editorial Note: Report on the Fisheries
From: 
To: 


    Report on the FisheriesEditorial Note
    It is obvious that all the Powers of Europe will be continually maneuvring with Us, to work us into their real or imaginary Ballances of Power. They will all wish to make of Us a Make Weight Candle, when they are weighing out their Pounds. Indeed it is not surprising for we shall very often if not always be able to turn the Scale.
—John Adams, in conversation with Richard Oswald, 1782
I
During the peace negotiations of 1782, John Adams not only feared that the fisheries would be used as a makeweight by European powers: he also saw this nursery of seamen as a source of internal contention and discord. The bitter sectional debates in Congress—a “long struggle over cod and haddock,” one delegate called it—convinced him that his fellow New Englanders regarded treaty protection of the fisheries as a “Point … so tender and important that if not secured it would be the Cause of a Breach of the Union of the States.” To Adams the debates had shown very clearly how one European power  tried to intervene in the parties and policies of the United States. Yet his apprehensions were more than matched by his confidence. England might be mistress of the seas and the royal navy might sink an occasional fishing schooner off Newfoundland, but, he warned, no amount of power could succeed in restraining the New England fishermen, “the boldest men alive, from fishing in prohibited Places.” Furthermore, while France and England might use the makeweight in pursuing their own interests, the United States could place it on either side of the scales as her interest dictated. Adams longed for just two hours with Charles James Fox or any of the king’s ministers in order to explain what the fisheries meant to the future relations of Great Britain and the United States.
Four years later all of Adams’ vigorous pronouncements about the fisheries—their importance as a nursery of seamen, as a profitable commerce, as an instrument of foreign manipulation, as a cause of internal divisions, as an American counter in the European balance of power, even as a symbol of national pride in the bold, enterprising fishermen—were echoed by the authors of The Federalist in their powerful plea for union. In the eleventh number Hamilton asserted that the fisheries constituted one of those “rights of great moment to the trade of America” that might be jeopardized if the states were disunited. Just as Adams had warned Englishmen, so he warned his countrymen:
France and Britain are concerned with us in the fisheries; and view them as of the utmost moment to their navigation. They, of course, would hardly remain long indifferent to that decided mastery of which experience has shewn us to be possessed in this valuable branch of traffic; and by which we are able to undersell those nations in their own markets. What more natural, than that they should be disposed to exclude, from the lists, such dangerous competitors?
This branch of trade ought not to be considered as a partial benefit. All the navigating States may in different degrees advantageously participate in it‥‥ As a nursery of seamen it now is, or when time shall have more nearly assimilated the principles of navigation in the several States, will become an universal resource. To the establishment of a navy it must be indispensible.
Also like Adams, Hamilton believed that a united America might hope  “to become the arbiter of Europe in America; and to be able to incline the ballance of European competition in this part of the world” as her interest might dictate. But if she remained disunited and impotent, her trade would be snatched from her and used to enrich her “enemies and persecutors.”
In France, within a few days after these remarks were published, Jefferson used similar language with the king’s ministers, warning that prohibitory duties on American whale oil would shift a “useful body of seamen out of our joint scale into that of the British.” He, too, looked upon the fisheries as a means of building that maritime strength which he regarded as the only instrument by which the United States could act on Europe. He agreed with Adams and Hamilton that this was not a sectional interest but a national resource that could be effective in tipping the European scales one way or the other. In 1788 he argued in his Observations on the Whale-Fishery that England’s restrictive commercial policies had not merely destroyed the primacy of the American whaling fleet but had brought on a critical choice for France—the “danger of permitting five or six thousand of the best seamen existing to be transferred by a single stroke to the marine strength” of her enemy. Now, in 1791, his report on the fisheries reiterated these arguments. France, he indicated, had become sensible of the need to balance the power of England on the water, but she seemed not sufficiently aware that her encouragement of the American fishery would abridge “that of a rival nation whose power on the ocean has long threatened the loss of all balance on that element.” This was a softened version of what Jefferson had first expressed. In a passage subsequently deleted, England was portrayed unequivocally as a “nation aiming at the sole empire of the seas.” One can scarcely suppose that this moderation of the language was due to a lack of conviction about British aims. On the contrary, the suppressed passage offers an important key to Jefferson’s attitude and conduct toward England in the quarter of a century following the Treaty of Paris of 1783.
It is understandable that he and many other Americans should have held such convictions, for the roots of British compulsions to achieve maritime supremacy ran deep. England, of course, was no less ardent than France in professing a desire for the equilibrium of Europe and no less zealous in searching for the makeweights needed to attain it. But after her triumph in 1763, the scales that had never achieved more than a fleeting and uncertain balance under the best of circumstances seemed fixed in her favor. From that time forward the nation that was so dependent on naval power was propelled irresistibly toward the goal of dominion of the seas. Being the first empire on earth and daily enlarging her hegemony in both hemispheres, she could scarcely afford to be second upon the ocean. Indeed, before Jefferson was born, one of  the most popular British poets of the century gave to the idea of primacy on the ocean the sanction of a command from on high:
            
              When Britain first, at Heavn’s command,
              Arose from out the azure main,
              This was the charter of the land,
              And guardian angels sung this strain:
              Rule, Britannia! Britannia, rule the waves!
              Britons never will be slaves.
            
To the youthful Jefferson and other loyal subjects of the king who were stirred by the refrain, it must have seemed unthinkable for Britons not to acquiesce in the divine dictate. But after the Revolution, those bred in the tradition were confronted with one of the harshest realities of independence—unilateral rule of the waves ruled out the very concept of that balance of power on which the commercial interests of the young nation so greatly depended. In the face of this towering fact, it is not surprising that Adams in the peace negotiations, Jefferson in his Observations on the Whale-Fishery, and Hamilton in The Federalist should have voiced substantially the same views about the importance of the fisheries, both as an element in American trade and as an instrument of policy. Such a concurrence of opinion reflected the general desire expressed in all quarters for a stronger union to counterbalance the effect of British trade restrictions. This desire had indeed been the primary impetus if not the most effective force in bringing about what contemporaries called the revolution in government of 1787.
But in 1791 the situation was vastly altered. The old and bitter clamors over the fisheries that had once seemed to Adams to threaten a separation of the states were now muted. This was not because there had been any essential change in the plight of the fishermen. Only a few months before Jefferson submitted his report, George Beckwith reported to the British ministry that New England seafarers had “suffered more by the Act of Independence, than any part of the Country, from the decay of their ship building, and the effect which the dismemberment of the Empire has produced on their oil and fish in foreign markets.” Nor had there been any substantial change in the European desire for a makeweight in the political scales, with the consequent danger of foreign interference in the internal parties and policies of the United States. But the general agreement about where the national interest required the American makeweight to be placed had been dissolved. Hamilton, formerly a powerful and effective defender of the fisheries on the grounds of national interest, showed by his policies that his advocacy of their cause in The Federalist had been basically forensic in nature. Adams, once the foremost champion of the fishermen, had suffered such a sea change in  his political thought that he seemed less concerned about their distress than about the importance of titles and distinctions among men. Although he knew from experience how difficult it was to obtain exact information on the fisheries, there is no evidence that any of the data he possessed was made available to Jefferson.
Perhaps most revealing of all, the former sectional roles were altered. The conflict over the fisheries in Congress in 1781 had been between northern delegates who insisted upon their protection by treaty and southern delegates who were equally determined not to jeopardize peace arrangements by such a precondition. But now, less than a decade later, it was a southern planter in the Cabinet and his fellow Virginian in the House of Representatives who plead the cause of the cod and whale fisheries, those exclusively northern enterprises which, as Jefferson expressed it, differed in everything except “in being as unprofitable to the adventurer, as important to the public.” His views of the fisheries as a political institution had been sharpened and strengthened by the change in circumstances since he presented his Observations on the Whale-Fishery to the French ministry, but he had not abandoned the ground he occupied in that notable treatise. Indeed, before he went to Europe in 1784 to help negotiate treaties of commerce his purpose was essentially the same as that expressed in 1791—to try to open a new and memorable epoch in the history of the freedom of the ocean. When that system of treaties failed, he had grasped at once the implications of the failure. Always preferring amicable to adversary means, he had yet not hesitated to advocate use of a weapon bearing the hallmark of old-world politics. This, as Adams had predicted, could not only be a makeweight in the political scales of Europe, but also a source of partisan conflict at home. Indeed the partisan differences on this question made their appearance even before Jefferson assumed office as Secretary of State. This occurred in the very capital of the cod and the haddock, the General Court of Massachusetts.
II
Less than a week before Jefferson reported on the distressed plight of the fisheries, Governor Hancock addressed the Massachusetts legislature in rhapsodic terms: “The happiness of the people … is everywhere acknowledged: their field has in the year past, yielded its increase in great abundance: our fishery and commerce have been prospered, and … the public securities of the United States are very fast approximating in their real, to their nominal value.” Two years  earlier Hancock had hailed the commencement of “a new and important Æra” in which the principles of the Revolution would be given full sway by the new government—but he had not even mentioned the fisheries. The Massachusetts delegation in Congress had done some-what better. Fisher Ames, Benjamin Goodhue, and Elbridge Gerry—the last representing the impoverished fishermen of Marblehead—spoke of the fisheries much as John Adams had during the peace negotiations. All argued that they were important as a nursery of seamen and as an indispensable link in the trade with the West Indies. All were agreed as to their languishing state. “I contend,” declared Fisher Ames in a sharp clash with James Madison, “that [the fishermen] are very poor, they are in a sinking state, they carry on their business in despair.” He argued that the duty of six cents a gallon on molasses would be a ruinous tax upon them since dried and pickled fish were essential as articles of barter in the West Indian trade.
But Madison, equally a friend of commerce and navigation, believed that the opposition to the modest duty was actually made in the interest of the New England rum distilleries, which were far from languishing. He exposed the true nature of the arguments of the opposition by showing that Ames’ own state levied 17 cents a gallon on rum. This, he charged, caused the fisheries to “labor under greater discouragement from the policy of Massachusetts, than … from the policy of the United States.” Ames made no response to the telling observation and, when Madison called attention to the omission, he still failed to do so. When pressed, he fell back on the argument that the fishermen were too poor to pay a 6 cent duty on an estimated per capita consumption of 12 gallons of molasses per year. Nor had Ames, Goodhue, Gerry, Wadsworth, and other New Englanders defended the fisheries when FitzSimons proposed a doubling of the duty on imported cables and cordage to protect the domestic manufacturers of those articles. Madison, who from the outset had doubted the policy of levying any duty on cordage or hemp, could only achieve a compromise that reduced the increase by half.
The impost Act of 1789 did, to be sure, permit an allowance on the export of dried and pickled fish in lieu of duty paid on imported salt used in the fisheries. But this was woefully inadequate, being an estimated one-fiftieth of the value of the fish. Further, the allowance went to the exporters, not to the fishermen who needed salt for curing their catch, hence was of slight benefit to them. There was, of  course, no allowance made for duties paid on cables, cordage, twine, hooks, lead, iron, duck, woolens, and other articles that were as necessary to the fisheries as salt, not to mention duties on sugar, rum, and molasses. Even the minimal benefits that the impost Act of 1789 sought to confer upon the fisheries extended only to the pursuers of cod and haddock, not to the whalemen. “Do gentlemen flatter themselves,” Benjamin Goodhue asked during the debate on the duty that he said would destroy the distilleries and ruin the fishermen, “it will be borne without murmuring? It certainly will not.” The prediction was well founded. The champions of the distilleries, using the plight of the fishermen as a powerful argument, had caused the duty on molasses to be reduced from 6 to 2.5 cents per gallon. Madison thought this put the interests of a few distillers above those of the nation, but the victory was none the less impressive. While the depressed state of the cod fisheries had greatly helped New England representatives to argue for and obtain substantial benefits for the distillers of rum and the manufacturers of cordage, the fishermen had received only token relief. The whale fishermen, whose mastery of their craft made them the prized makeweight in the European scales, had not been given even that much national support. It was obvious that those engaged in both branches of the fisheries—“carried on by different persons, from different Ports, in different vessels, in different Seas, and seeking different markets”—had this in common: the Massachusetts delegation in Congress, like Governor Hancock, had been more concerned about the assumption of state debts, the settlement of accounts with the national government, and the rise in the value of federal securities than about their place in the national economy. The murmurings that Goodhue predicted were soon heard in the General Court of Massachusetts.
The first petition came from the inhabitants of Nantucket, who declared themselves to be “greatly allarmed at the declining and Embarrassed state of the Whale-Fishery.” The petitioners, considering the fishery as the birth-right of their country, pointed to its prosperous state before the war—150 sail, mostly square-rigged, yielding from the British market £150,000 sterling annually. This “Source of Wealth from the Great deep,” they declared, “gave great Aid to the Merchants of Massachusetts by remittance, Afforded large sums of Specie from the West India Islands, Arrising from the Spermaceati Candles and Straind Oil (which to that Market was well adapted),” and employed upwards of 2,000 seamen—objects of such national consequence that Great Britain, in order to encourage and retain a branch of commerce little known to other European powers, had imposed an alien duty of £18–3–0 sterling per ton on the importation of whale oil. Then, the memorialists pointed out, came the destructive effect of the war and the deprivation of their market. France, however, was well disposed, new efforts were made to encourage the use of whale oil there, the General Court added its spirited support, and these facts gave “new life and Ardour to the business.” But these hopes were soon blasted by the competitive inducements of France and England, to which some whalemen had yielded:

When the citizens of our Own Country not regarding her truest Interest Had, first recourse to Great Britain, but not Meeting with Encouragement adequate to their wishes, repaired to the Court of France, who … did not fail to embrace so favourable an Opertunity in using their Endeavours by appropriations of large sums of Money for the express purpose of Establishing that Valuable branch in their own Kingdom. At the same time repeated Solicitations have been made to the Inhabitants of this Island for their Removal from hence to Dunkirk for the purpose of Establishing the Fishery at that place, but being by them rejected, altho Strongly urged by the Abettors of this Ruinous plan, who finding themselves disappointed in their expectations of a General remove, have themselves removed to France, and with them they have taken (and others have sent and still are sending) their Ships to be bottomed in France, to Avail themselves of a Bounty of Forty shillings sterling for every Ton, which is given as encouragement in the fishery of that Kingdom, and have so far Succeeded, that they have already Employ’d in that Fishery about 4000 Tons of Shipping which are mostly from this Country and principally navigated by it’s Citizens. This Injurious proceedure will not only destroy the sale of our Oil at the French Market, but must end in the ruin and total loss of the Whale-fishery to this Country forevermore.
The Nantucket petitioners closed by viewing “with great concern the Potent Powers of Europe aided by the Citizens of our own Country, thus industriously endevouring our Rivalry.” They could scarcely have given a more graphic illustration of the way in which France and England, contending over an American makeweight, had fomented internal discord and dissension. Indeed, they felt themselves so victimized that they designated Josiah Barker and Stephen Hussey, together with their elected representatives, to present and reinforce their appeal.
The Nantucket petition was referred to a joint committee of the legislature that was soon enlarged to include representatives interested in the cod fishery. This committee was instructed to take into “serious consideration the state of the Fisheries at large, and report such measures, as may be best calculated to relieve those important branches of commerce from their present embarrassments.” Those engaged in the cod fisheries soon made themselves heard. The redoubtable Revolutionary veteran John Glover and twelve others of Marblehead listed the handicaps under which they suffered—first among them the duty on salt, followed by those on other necessities. The only relief they asked was the payment of the allowance on the salt duty directly to owners of fishing vessels. A similar petition on behalf of the shoremen of Gloucester presented “facts as melancholy as uncontrovertible”  about the decline of the fishery of that town from 83 schooners in 1774 to 45 fifteen years later. The petitioners requested that the bounty on the export of fish be replaced by one for the benefit of fishermen and shoremen, that a drawback on the duty paid on salt used in the fishery be allowed, and that the Massachusetts poll tax on “these distressed (tho’ most serviceable) Citizens” be waived. A few days later the selectmen of Marblehead submitted to the General Court a listing of 458 widows and 866 orphans of that town—“poor widows, and fatherless Children … in a Most Distressing Situation without fuel, provisions, and but Very Little Cloathing to guard them against the inclemency of the Season.” In addition, they reported almost 300 fishermen whose families were “in the most malloncolly Circumstances, not haveing even the Common necessarys of Life to Support them; nor … any prospect of their ever being in a better Situation, while the fishing business remains under so many Disadvantages, as it at present Does; and no incouragement given to that important branch of business.”
The committee to which these affecting documents were referred represented both chambers, but the leadership came from the Senate and its dominant figure was Benjamin Austin, Jr. This fact made it certain that the result would be quite different from the kind of defense of the fisheries that Fisher Ames and his Massachusetts colleagues had made in Congress. Austin was a devoted disciple of Samuel Adams. He was known, feared, and ridiculed by Bostonian Federalists for his articles in the Independent Chronicle attacking the Cincinnati, the practice of the legal profession, and all manifestations of aristocratic retreat from the principles of the Revolution. He was indeed one of the earliest and most vociferous critics of the general tendency of Washington’s administration. Austin naturally became an ardent Jeffersonian. His later writings over the pseudonym Old South, bluntly reminding Bostonian merchants of their circular of 1785 calling upon all of the states to enable Congress to counteract British restrictions that were so destructive of American ship-building, fisheries, and navigation,  reflected the same consistent view he had upheld from the time of Shays’ rebellion onward. There could be no doubt about the position he would take in behalf of suffering fishermen. Austin drafted the report for the joint committee:
… they find that the Whale and Cod Fisheries are very important branches of Commerce not only to this State, but to the United States in general.—That the embarrassments now attending these branches arise principally from the political regulations of some European Nations.—And as Congress is by the Constitution vested with the power to counteract those Regulations, the Committee think it necessary, that a representation of the Value, importance, and declension of the Fisheries should be made to that Honourable Body.
There was not a word in the report about such palliatives as drawbacks and bounties. Austin stood on the same ground once occupied by the Boston merchants who argued that, unless the United States adopted expedients similar to the trade restrictions of Great Britain, the commerce and perhaps the union itself would “become victims to the artifice of a nation, whose arms have been in vain exerted to accomplish the ruin of America.”
The committee joined to its report the draft of a representation from the General Court to Congress. This draft, while comparing the prosperous state of the fisheries before the war with their depressed circumstances afterwards, focused its attention on the chief cause of the decline and on the grant of power that made remedial measures possible:
That the exclusive right of regulating trade, must be vested in one supreme Legislature whose jurisdiction extends throughout every part of the nation is obvious on the least reflection; and experience has taught us that partial regulations, and provisions of this nature, are not only injurious in their consequences to the States that adopt them, but do not in any view forward those beneficial effects intended to be produced by them.—The decisive Remedy therefore, for evils resulting to our commerce from the Political systems of  other Kingdoms, and Nations: and the adequate encouragement for supporting, and sustaining its various branches, must be provided for by the Wisdom of Congress.
The draft representation stated that the whale fishery, because of local advantages and fishermen whose perseverance and performance had astonished the world, had achieved such a phenomenal growth before the war that it consisted of 24,000 tons of shipping, 4,000 seamen, and products worth £350,000 sterling annually. But the British duty and the French inducements to American whalemen to settle at Dunkirk, added to the bounties granted by both nations, had reduced the number of whaling vessels to 70, employing 950 men, and producing only about £60,000 annually. As for the cod fishery, it had employed 28,000 tons of shipping, engaged 4,000 seamen, and produced about £125,000 annually before the war. But since then the English and French encouragement of their own fishery, the closing of the British West Indies, the enormous duties in the French West Indies, and the inaccessibility of the Mediterranean because of “the allowed piracy of the Algerines” had subjected that branch of the trade to such embarrassments that by 1789 it employed only 20,000 tons of shipping and 3,500 seamen, with the prospects of being reduced by a third in the next season. The committee’s draft representation raised the question whether the duty on salt, despite the allowance to exporters of codfish, would not “add to the other discouragements which have arisen from the policy of rival Nations.” It declared that the combined fisheries employing 8,000 men and yielding products worth at least £600,000 sterling were important to the entire union as a nursery of seamen, a ready defense in time of war, a market for agricultural produce and manufactures, and a “means of a circuitous trade important to the General Commerce and Revenue of the United States.” The draft concluded with a final passage in which the Massachusetts legislature expressed its reliance “on the wisdom of the National Legislature to devise, and their disposition to pursue those measures which the policy of rival Nations have made necessary.” The draft had been prepared up to this point in the hands of two members of the Senate.
But Benjamin Austin was clearly not satisfied with the closing paragraph, even though it did place responsibility directly on the policy of rival nations. He therefore struck it out and substituted a longer passage which, while recognizing the dangers posed by European nations’ encouragement of their own fisheries, declared it to be “incumbent on the Congress of the United States, in order to prevent a total annihilation of these important branches in America, to give the most ample encouragement to our own Citizens, engaged in these employments‥‥ We are the more earnest in our request, as we conceive them to be the great staples of our Commerce, by employing the largest quantity of shipping, and the most numerous Body of Seamen, than any other Mercantile Business pursued by us.” Then, as so often in his writings, Austin called attention to the expectations that had been aroused by the movement for a more perfect union. He seemed to be reminding Congress, and John Adams in particular, of the issue  once considered “so tender and important” as to threaten a breach of the union if neglected:
The fisheries, were considered of such importance, that it excited the particular attention of our Ambassadors in the treaty of Peace. They were Objects so highly contemplated by the Northern states, that the purposes of Independance, would have been considered by them but half accomplish’d unless they had obtained an express declaration in favour of their Fisheries.
The People of the northern States anticipated an enlargement of their Commerce, by the adoption of the fœderal Constitution. They confidently relied on Congress, that they would pursue such measures, as would counteract the policy of rival Nations. Among the Objects of our National Commerce, our Whale and Cod Fisheries stand foremost; and the advantages arising from the fœderal Government, as it respects the Northern states, essentially depend on the promotion and establishment of these important branches.
During the War a regiment of hardy Troops was composed of men who were formerly employed in our Fisheries. The widows of many of those Veterans are now suffering every misfortune of human Life. Their Consolations depend on the Assistance of Government to enable their Children to follow those paths of Industry, so steadily pursued by their Fathers. We earnestly hope they will not plead in vain, but flatter ourselves that Congress will adopt such regulations as will encourage them in their laudable exertions, and enable them to obtain a comfortable subsistance for their indigent Families.
The happiness and prosperity of Individuals, we acknowledge, are but secondary motives to influence public measures, yet … we cannot but rest assured, that Congress will embrace the Object of our Fisheries upon those extensive principles which evidently influence the European Powers—Vizt. an increase of our Agriculture, Manufactures, and National Commerce.
Austin’s impassioned appeal did not prevail. Another and briefer memorial to Congress, evidently drafted by one of the House members of the joint committee, was substituted for it. The substitute representation, briefer and less forceful, included the same general statistics comparing the whale and cod fisheries before and after the war, referred to the article in the Treaty of Peace as an evidence of the value attached to the fisheries, and concluded:

To support the fisheries we think that Markets for fish oil Abroad much more advantageous to our Citizens ought to be obtained; and that many of the duties laid on several articles particularly consumed in these fisheries, and by those employed in them, ought to be lessened or taken off. Perhaps instead of a small bounty to the exporting merchant on fish a bounty to the fisherman and shoremen may be found beneficial.
This representation, slightly amended in the Senate, was approved late in February. There was no suggestion about how the markets abroad were to be obtained. Every hint that the depressed state of the fisheries was due to the rival policies of foreign powers had been eliminated. There was in it no such allusion as that in Austin’s draft to the power that had been granted Congress to enable it to counteract “the political regulations of some European Nations.” The weakened version, echoing the disinclination of New England representatives in Congress to support retaliatory measures against Great Britain, was immediately approved by both houses. That same day the General Court adopted a resolution directing the Massachusetts Senators to introduce the representation, together with the accompanying petitions from Nantucket and Marblehead, and to use their influence to have the matter “taken up and duly considered.” The hidden political contest that brought about the defeat of Austin’s draft and the substitution of one lacking all traces of its imperative nature deprived Jefferson of the opportunity—one that obviously would have been gratifying to him and would have greatly reinforced his argument—of being able to say in his report that Massachusetts, the state whose enterprising citizens had created and fostered the fisheries, had again echoed the sentiments of her merchants in 1785 and, in behalf of an important national interest, had called for retaliatory measures against Great Britain. Clearly, the issue, at least for the elected representatives of Massachusetts in the General Court and in the Congress, was not so tender and important as it had been during the peace negotiations just a few years earlier.
Two weeks after this weakened memorial had triumphed, a second petition on behalf of the merchants, shoremen, and fishermen of Marblehead was presented to the General Court, accompanied by statistics on the annual income and expenses of a fishing vessel in the preceding three years and by a statement of individual distresses during the preceding year testifying to “the rapid decline of an important branch of Commerce, and the danger … of the depopulation of the town of Marblehead.” The petitioners were aware that many of the difficulties could only be removed by Congress, but they felt that relief would be “more seasonably obtained, if the representations from the  more immediate sufferers, should receive the sanction” of the General Court. Further, while pointing to the duties on salt, tonnage, and other necessary articles for the fisheries as being unequal and impolitic levies, the petitioners declared:
… these extraordinary expences cannot be reimbursed in the Sale of the Fish, while prevented in the Market by the Policy of foreign nations, rivals in the same business, and discouraged by their heavy exactions. A Release or Mitigation of the duties of Tonnage, in favor of Fishing Vessels, and a prohibition upon the importing of the Fish cured by foreign nations, will in a small degree counteract their bounties, which have effected a large increase of their Fisheries, and threaten the entire loss of the Fisheries of the United States.
If the long exercise of an employment, the riches and extent of profitable commerce heretofore gained by it, the numbers of people which it has supported, their hardy habits, their readiness and bravery in time of War, and Public danger, and an increase of Navigation from the same source, in time of Peace, may be considered, as proofs of the national importance of such employment, the importance of the Codfishery can evidently be proved. The early and later History of New-England, and especially of the period of the late War, afford the most striking proofs.
The Marblehead petitioners hoped that, on inquiry by the General Court into “the national Advantages, and present embarrassments of the Codfishery … and recommended under their authority, to the attention of the Congress,” remedies and relief would be forthcoming. The legislature directed the Massachusetts Senators to add this petition and its two enclosures to the other representations already transmitted. At the same time it appointed a committee to correspond with the Massachusetts delegation in Congress on the subject of the fisheries. Shortly thereafter A Real Republican, whose indignant comments seem to echo Benjamin Austin’s blunt remarks that had failed of adoption by the General Court, asked publicly whether the commercial and other benefits promised under the new Constitution had been realized:

Has their commerce been extended by the revival of the Carrying-Trade?—Have our Whale and Cod Fisheries, those staples of the northern States, been duly attended to?—While other nations are encouraging their Fisheries by bounties, and other encouragements—wherein have we given a support to ours? On the contrary, we have cramped them with duties which operate almost as prohibitions. So essential are these important branches of commerce to the northern States, that we have a right to demand the assistance of congress; for should government fail to support these great commercial branches, the present constitution will prove but of little advantage to us‥‥ The patience of the citizens is almost exhausted; they no longer look with assurance to that body, in whom, a few months since, they placed implicit confidence.
Similar comments continued in the press. These were reinforced by appeals to the Vice President, the stalwart defender of the fisheries during the peace negotiations. Thomas Crofts reported to John Adams that commerce had not been so sluggish since the closing of Boston port in 1774, ship carpenters were wholly out of business, and the “sound of the Ax or the Hammer … hardly to be heard” in the city. “Cannot something be done to Encourage the Cod and Whale Fisheries?” he asked. “Must the ship building be wholly Annihilated in the Eastern States?” “If no measures could ever be carried in the State  Legislature to encourage the fisheries,” Adams replied, “I leave you to judge whether it is probable that bounties can be obtained from the general government.” He reminded Crofts that the Massachusetts navigation act, which he thought might have given full employment to shipwrights, had been repealed. “If Congress should make a similar law,” he added, “it will be opposed by powerful interests who will continually grumble against it and there is neither vigor nor constancy enough in the government, I am afraid, to persevere.” Adams had reason to be pessimistic, presiding as he did over the very center of opposition to all retaliatory measures against Great Britain.
The Massachusetts representation, together with the urgent appeals from Nantucket, Marblehead, and Gloucester, with their accompanying documents, were laid before the House of Representatives on 14 April 1790. The great issue at the moment was Hamilton’s report on public credit and the matter of the fisheries was tabled. Not until the 9th of August, only three days before adjournment and long after the bargain arranged by Hamilton, Jefferson, and Madison had assured passage of the assumption and residence bills, did the House of Representatives refer the Massachusetts representation and accompanying documents to the Secretary of State and direct him to report at the next session. Ames, Goodhue, and Gerry, eloquent and determined champions of the suffering fishermen when the question of a duty on molasses was under consideration, had for four months sat indifferent to their pleas while engrossed in the question of the assumption of state debts. The two Massachusetts Senators, Tristram Dalton and Caleb Strong, had been specifically requested to use their influence to have Congress take the fisheries under consideration. But they, too, had remained silent. The Independent Chronicle expressed its regret that the whale fisheries, on which depended thousands of hardy and industrious citizens, had been deferred to the next session “when so much other business had been attended to, the greatest part of which is of the most trifling and uninteresting nature‥‥ People here do not inquire whether Congress are to sit at Philadelphia or the Potowmack, whether the Quakers are gratified in their absurd memorial, or whether the petition of John Twining has been attended to; but whether measures have been adopted to extend our commerce and enlarge our navigation.”
But one citizen of distressed Marblehead did receive prompt relief from the federal government. General John Glover, whose boatmen had done such heroic work in putting the American army across the  Delaware in 1776 when even Washington had almost given up hope, was now poor and distressed. When the President was in Boston on his northern tour, Glover had a personal interview with him and asked to be considered for public employment because of his considerable “Loss of property in pursueing the fishing business since peace.” Subsequently he made two written appeals, asking to be considered for appointment as collector of the port of Marblehead. But that post, with the support of John Adams and on the personal recommendation of Elbridge Gerry and all of the principal merchants of that port, went instead to Samuel Russell Gerry, brother of the Congressman.
III
The representation of the Massachusetts General Court and the accompanying petitions and documents came to the Secretary of State in mid-August at the close of the second session. But if these materials had been received with indifference by the Massachusetts delegation, their effect upon Jefferson was quite otherwise. No one in America, whether in or out of public office or whether engaged in the trade as fisherman or merchant, had devoted as much study to the history of the cod and whale fisheries and the effect of British policy upon them as he had. His own data as set forth in his Observations on the Whale-Fishery in 1788 was both more exact and more complete than that in the documents submitted to him. Even without benefit of Benjamin Austin’s suppressed draft, he could not have failed to note that the General Court had not followed the Nantucket and Marblehead petitions  in pointing to the policy of foreign powers as the basic cause of the decline in the fisheries. Perhaps in the hope of eliciting support for his policy, Jefferson wrote at once to Governor Hancock asking for precise information about the numbers of vessels and seamen, the kinds and amounts of fish taken, and the markets available. The nature of the questions reflected the views Jefferson had long since expressed, both in his Observations and in his support of Madison’s effort to discriminate in favor of nations in treaty with the United States. Indeed, his object was implicit in the reason he gave Hancock for desiring statistics showing the prosperity of the fisheries before the war and their decline afterwards. Such a comparison, he wrote, would enable Congress “to discover the cause of that decline, and provide either a remedy for it, or something which may countervail it’s effect.” He knew that Hancock disliked communicating through departmental heads, and so flattered him by saying that the information could be obtained nowhere else “and under no other auspices so likely to produce it.” He hoped to submit his report at the beginning of the session and therefore urged Hancock to make the information available by the first of November.
Hancock, having just called the General Court into special session, laid Jefferson’s communication before that body. “I thought it my duty to communicate it to you,” he informed the Senate and House of Representatives, “and to do every thing in my power to carry into effect the valuable purposes of the Secretary of State.” The legislature at once appointed a joint committee—Benjamin Austin was one of the Senate members—to select men experienced in the fisheries as a committee of inquiry. Captain Peleg Coffin, Jr. was designated head of the latter committee. Despite the difficulties of obtaining precise information—none was available from official records prior to the Revolution or from the newly established federal offices—the committee’s report, based largely “on the recollection and Knowledge of men Conversant in the fishing business,” was promptly compiled. That report and its accompanying documents, transmitted by Governor Hancock, were awaiting Jefferson when he arrived in Philadelphia on the 20th of November. Considering the circumstances, the statistics gathered were a tribute to the painstaking efforts of the committee. But, useful as the information was, Coffin’s report was even more remarkable in the manner in which, almost literally, it echoed Benjamin Austin’s analysis of the causes of the decline of the fisheries: “The embarrassment  and difficulties under which the business now labours is principally caused by the Political regulations of rival Nations. We must depend for relief on the power and disposition of Congress to counteract these regulations.” Also, while pointing to adverse political regulations, it hailed the removal of the duty on American fish in the French West Indies, theretofore the chief cause of embarrassment to the cod fishery. Jefferson must have been gratified, even though the appeal for countervailing measures had not come from the General Court. In his report he did not allude to his efforts to procure additional information through Governor Hancock. Nor, of course, did he reveal that even before the House referred the Massachusetts representation to him, he had urged the American consul in London to procure general political intelligence, particularly that respecting the state of the British fisheries. Such continuing search for factual data in anticipation of political need was thoroughly characteristic.
Jefferson’s hope of submitting the report early in the session was not to be realized. But when at last he sent it to the Speaker he explained that it was not delayed “a moment longer than the difficulty of procuring and digesting the materials necessarily occasioned.” In this arduous business the Assistant Secretary of the Treasury, Tench Coxe, proved a valuable coadjutor whose aid Jefferson had sought even before he departed for Monticello. While Coxe had had no mercantile experience with the fisheries and was aware that those engaged in the business had little knowledge of it or facility in communicating what they knew, he was an assiduous compiler of statistics and a  practical theorist on the subject. Most important of all, he had access to the records of the Treasury. He not only assisted Jefferson with facts about the fisheries, but was also a useful ally in furnishing official statistics concerning exports, imports, and tonnage. He was indeed so zealous that, by the time Jefferson returned in November, he was able to place in his hands several useful documents bearing on the fisheries. Jefferson made careful note of Coxe’s facts and recommendations, which in some degree were reflected in the final report. But the special emphasis given to it and the policy it advocated had long since been shaped by Jefferson himself. On the strategic objective the collaboration of James Madison was indispensable, for Jefferson’s proposed solution to the plight of the fisheries was only an administrative counterpart of Madison’s efforts to obtain a navigation bill. His advocacy of the use of force against the Algerines in order to open the Mediterranean for American fish and other products was another aspect of the same coherent policy.
Both men must have discussed these interrelated aspects of foreign trade when they visited Mount Vernon just before Congress convened. In 1789, in what apparently was intended as an inaugural address, Washington had hailed the enterprising seamen navigating their “Vessels to almost every region of the known world” and had called for legislative encouragement to the fisheries and the carrying trade. If this were given, he declared, “we shall possess such a nursery of Seamen and such skill in maratime operations as to enable us to create a Navy almost in a moment.” That address Washington had discarded and with it the recommendation of support for the fisheries. But at the opening of the third session, facing the danger of war between nations engaged in commerce with the United States, he presented to Congress an emphatic recommendation that could not be disregarded:
I recommend it to your serious reflexion how far and in what mode, it may be expedient to guard against embarrassments … by such encouragements to our own Navigation as will render our commerce and agriculture less dependent on foreign bottoms, which may fail us in the very moment most interesting to both of these great objects. Our fisheries, and the transportation of our own produce offer us abundant means for guarding ourselves against this evil.
Jefferson must have composed this paragraph of the message as he did two others immediately following it. He had consistently advocated support for navigation and the fisheries as necessary means of lessening American dependence on British carriers, and in the report  his reference to these “materials of indemnification” echoed the language employed in Washington’s message.
The Senate response to this part of the President’s message was formal and non-committal: “The navigation, and the fisheries, of the United States, are objects too interesting not to inspire a disposition to promote them, by all the means which shall appear to us consistent with their natural progress and permanent prosperity.” The response of the House did not mention the fisheries, no doubt because Madison, who drafted it, was well aware that Jefferson’s report would connect both subjects just as the President had done. On the question of encouraging American navigation, Madison’s draft so far committed the House as to cause vigorous opposition by William L. Smith of South Carolina, who desired to avoid what he considered a pledge to enact legislation that might exclude all foreign carriers. But Madison’s language prevailed and Smith, hoping to postpone action, moved that the subject be deferred because of its intimate connection with the fisheries, about which a report was expected in a few days. Benjamin Goodhue of Massachusetts, a merchant and defender of the shipping interests, objected. He “imagined” that the anticipated report would be confined to the fisheries and therefore moved that a committee be appointed to bring in a bill for the encouragement of navigation. As Smith immediately indicated by reading the pertinent paragraph in the President’s message, navigation and fisheries had been pointedly connected. Goodhue’s motion, benefiting from Madison’s leadership, was adopted. But his attempt to separate the two subjects reveal the particular interests for which he spoke, as did his allusion to the report on the fisheries that was expected “from the Secretary of the Treasury.” Smith again corrected Goodhue, but the slip was understandable.
For it was about this time that Alexander Hamilton, knowing well what a dependable supporter of his measures Goodhue was, sent him a letter “of consequence to the Whale Fishery” and indicated his desire to discuss it with him the next day. The important letter that Hamilton enclosed has not been identified and the nature of its contents can only be surmised. It may have contained information similar to that sent by Christopher Gore early in December to inform the administration that an emissary then in New England was believed to have been sent to the United States “by the direction of Lord Hawkesbury and Mr. Grenville, for the express purpose of knowing what priviledges, from the british government, would induce the inhabitants of Nantucket to remove from that island to Great Britain,  and carry on their whale fishery from thence.” Gore’s report about the British agent was transmitted to Jefferson, who made use of it in his report. But there is no evidence that either Hamilton or Goodhue shared with him the “letter of consequence to the Whale Fishery.” Goodhue’s inadvertent slip revealed the direction in which he looked for leadership just as his motion betrayed his lack of concern for the fisheries as a national interest. But if he believed that Jefferson would confine his report strictly to the depressed state of the fisheries, urging only such meager remedies as the Massachusetts legislature had suggested, he was grievously mistaken. Hamilton, after Jefferson had forced him to declare himself on the French protest against the tonnage acts, could not have so greatly misgauged his intent.
During January Jefferson labored under extraordinary pressures to complete the report which he had hoped to submit at the opening of the session. Its postponement was in some respects an advantage, for it enabled Tench Coxe to furnish statistics from the customs records that reinforced but went considerably beyond those relating exclusively to the fisheries. Also, a few days before the report was submitted, Jefferson received a letter from William Short that he extracted and transmitted at the same time that he submitted his report to the Speaker. In preparing the extract Jefferson carefully omitted Short’s remark about the extreme ignorance of the members of the National Assembly on commercial matters. He also deleted another sentence that might have given offense to particular interests in France. But he found very useful Short’s observation that some in the National Assembly thought experience had proved commerce with the United States to be a losing business, supposing as they did that Americans were “so much attached to England and to English manufactures, that every sacrifice which France could make to encourage commercial connexcions … would be lost.” The favors already bestowed on  American commerce by France—particularly the one that Jefferson had been instrumental in obtaining and which he regarded as the sheet anchor of the alliance—were clearly in danger. Jefferson’s fear that the sheet anchor, resting not on treaty but on the will of France, would give way if no reciprocal concessions were made in response to the French protest against the tonnage acts was manifest in his anxious appeal for Hamilton’s cooperation. That attempt had failed, but it did help define the nature of the cleavage in the Cabinet. More important, Hamilton’s flat rejection of the overture undoubtedly prompted Jefferson to present his policy in the challenging language that he gave to the report.
With the door opened by Washington’s emphatic recommendation of support for navigation and the fisheries, Jefferson made the most of the opportunity. He laid the completed report before the President and Washington gave his approval on the first of February. This guaranteed that the division in the administration would become public, with the lines being drawn on the broad question of policy on which, at the time the eleventh Federalist was published, Hamilton and Jefferson had been in such apparent agreement.
IV
Jefferson’s report on the fisheries has been characterized by the leading authority on the maritime history of Massachusetts as being friendly to the fishermen but non-committal. It was indeed the most friendly—and the best informed—defense that the fishermen had ever received at the hands of a public official. But no one in government and certainly no emissary of France or Great Britain at the time so far misconceived its salient feature as to think Jefferson had not committed himself in unequivocal terms. Senator Maclay, to be sure, did confide to his diary that Jefferson’s “great object seems to be the making … a nursery for Seamen that we, like all the nations of the earth, may also have a Navy.” While the creation of a small naval force had long been advocated by Jefferson, Maclay erred in thinking this the  great object of the report, just as he failed to perceive that the administration, at this time, was divided even on the question of establishing a navy. Though circumstances were greatly altered, Jefferson’s purpose was essentially the same as that set forth so clearly in his Observations on the Whale-Fishery two years earlier—to promote countervailing measures against Great Britain’s restrictive commercial system. While the object of his policy remained unchanged, Jefferson responded to the altered circumstances in such a way as to indicate a conscious desire to make his intent clear beyond all doubt. In his Observations, writing as a diplomat urging a particular course upon a foreign nation, he had taken unusual precautions to impress upon the French government that his views were “intended for the perusal of his Majesty’s ministers only, the matter … being improper to be communicated further.” He had repeated this injunction to secrecy in his official report to John Jay and, without exception, in his letters to Washington, Lafayette, Adams, and others to whom he had sent copies of the treatise. These precautions were not intended to protect information about the fishery and its product, but rather to conceal from public view his treatment of this part of American commerce as “a Political institution.” In doing so, he had argued that France held the balance and that, by opening or closing the French markets, she could tilt the scales as she pleased.
But now, in 1791, Jefferson was employing basically the same facts to argue that the power of determining the European balance rested with the United States and should be exercised. He was addressing himself not in a confidential communication to a foreign ministry, but openly to the legislative branch of the government and, in a very real sense, to the world at large. These altered circumstances induced him to make some slight changes in the form of presentation. While the report was an unmistakable effort to counter the mercantilist doctrines of Sheffield and Hawkesbury, it did not describe these—as Jefferson did in his draft—as being the “crooked maxims of interest and jealousy, which have so long misled the short-sighted statesman.” It pointed to the benefits conferred on the fisheries by France, but did not employ the praise first bestowed upon that nation as one “setting so remarkable an example of taking the pure principles of right and reason for their guide.” These were mere modifications on unessential points, characteristically muted in order to avoid needless offense to adversaries. But, by contrast, the kind of language Jefferson used in substantive matters was far blunter than any he had previously employed. Great Britain, he declared, had not only placed a prohibitive duty on foreign oil, but had recently sent an emissary among American whalemen at Nantucket to induce them to settle where “a sameness of language, religion, laws, habits and kindred” gave them a preference—that is, to emigrate to Halifax under the British flag rather than to Dunkirk under that of France. Such inducements were compounded by the fact that oil from this competitive fishery was brought into American ports and reshipped fraudulently under the United States  flag “into ports where it could not be received under theirs,” thus endangering the market that France had opened to American fishermen. A “particular interest”—the Nantucket whalemen settled at Dunkirk—had been perpetually soliciting the French government to exclude the oil of those Americans who had not forsaken country and friends for foreign bounties, but France had resisted these pressures:
The late Government there saw well that what we should lose thereby would be gained by others, not by themselves. And we are to hope that the present Government, as wise and friendly, will also view us, not as rivals, but as co-operators against a common rival. Friendly arrangements with them, and accomodation to mutual interest, rendered easier by friendly dispositions existing on both sides, may long secure to us this important resource for our seamen.
Using the same statistics and rephrasing the argument he had so recently employed in his appeal to Hamilton and in his report on the French protest against the tonnage acts, Jefferson emphasized that this was not in the interest of the fishermen alone: France was a market for a fourth of American tobacco, three-fourths of her livestock, an increasing proportion of her rice, a large amount of grain, and, in time, would be a market for ships, ship timber, potash, and peltry. France had met the United States in fair arrangements by treaty, whereas England had shown no disposition “to arrange this or any other commercial matter to mutual convenience.” The loss of seamen, a natural consequence of British obstructions, called for timely attention. It would be too late, he argued, when the fisherman had changed his occupation “or gone over to another interest”—that is, the British side of the scales. To those who opposed retaliatory measures as being likely to result in commercial warfare, he argued in effect that the question was moot—such a conflict had already been initiated by the British:
The exparte regulations which they have begun for mounting their navigation on the ruins of ours, can only be opposed by counter-regulations on our part‥‥ If regulations exactly the counterpart of those established against us, would be ineffectual, from a difference of circumstances, other regulations equivalent can give no reasonable ground of complaint to any nation. Admitting their right of keeping their markets to themselves, ours cannot be denied of keeping our carrying trade to ourselves. And if there be any thing unfriendly in this, it was in the first example.
Unlike Benjamin Austin, Jefferson did not point to the general agreement on the need for retaliatory measures that had led to the formation of a government capable of adopting them. Nor did he charge  that some in office now condemned measures they had once vigorously promoted. But his goal—“to force Gr. Britain by a navigation act, to come forward in fair treaty,” as he expressed it a few weeks later—was unmistakable. Nothing could have been less non-committal than the extraordinarily blunt words of the report.
Speaking as if for the administration, Jefferson confidentially explained his policy to the French chargé in the hope that concessions made by France to the American whale fishery would not be withdrawn. “Our object,” he informed Otto, “is to establish a navigation act‥‥ The House of Representatives having charged me to make a report on this subject has sufficiently declared its opinion, for my sentiments are known. I have particularly declared them in my report on the fisheries‥‥ You may be certain that this great stroke will be carried in the next session.” With the publication of the report officially and in several other editions, including newspaper reprintings, those who had a few years earlier argued for retaliatory measures—Hamilton, King, Jay, and others—were left in no doubt about Jefferson’s object. Indeed, they feared that his prediction about the great stroke was well-founded. King endeavored to postpone action on the report to the next Congress. Other supporters of Hamilton in the Senate were alarmed, for Jefferson as presumed head of “the French interest” seemed to be gaining an ascendancy in the administration— indeed, to be aiming at the formation of a league with France and Spain. Foreign observers confirmed their apprehensions. Phineas Bond, transmitting a copy of the report to the British government, saw it as an introduction to “a series of proceedings calculated to promote measures very hostile to the commercial interests of Great Britain.” He interpreted the object of the report precisely as Jefferson had explained it to Otto. Besides revealing in form and scope Jefferson’s policy of retaliation against Great Britain and his desire for a closer connection with France, it was also, Bond thought, “couched in a language of severity not practiced between nations at Peace with each other.” He thought that the regulations advocated by Jefferson were such as a part of the administration was “anxiously disposed to promote.” But the Lords of the Committee on Trade and Plantations, taking into account Madison’s navigation bill, Jefferson’s report on the French protest on tonnage, and especially Washington’s message on the failure of Gouverneur Morris’ mission, concluded that “the Executive Government of the United States are likely to give their whole Weight in support of such Measures, and that in the new elections … they will probably use their best Endeavours to obtain the return of such as are disposed to promote” them.
Sir John Temple, like Bond and others, also perceived a calculated design on the part of the administration in the sequence of events beginning with the President’s annual message. These moves, he thought, had “indeed caused a vast alteration in the minds and sentiments of the people in general,” being apparently intended to leave the members of Congress with “impressions of coldness and dislike to Great Britain” as they returned to their constituents. The French chargé was understandably as gratified as the British agents were alarmed. In an extended summary of the report, Otto declared that Jefferson had discharged his task “as an enlightened politician, a good patriot, and a man convinced that commerce with France was infinitely useful to the United States.” He had not only done justice to the commercial favors granted by France, Otto thought, but, in pointing out that with two-fifths of total exports valued at $25 million being carried in British bottoms at an annual cost for insurance and freight of $2.25 million or an average of $1,392,857 more than Americans would have to pay transporting their own produce, he had expanded on the advantages that would be derived from a navigation act. This calculation, Otto concluded, “has caused a great sensation here.”
The extent of the sensation produced by this bold advocacy of a navigation act is indicated in part by the response that Jefferson knew would come from “a particular interest”—an interest centered in the  Treasury. One evidence of this appeared in the displeasure shown by two Senators toward Tench Coxe for his role in supplying Jefferson with information from the customs records. But the most striking manifestation of opposition came from Hamilton himself, covertly as might have been expected but none the less revealing. On the 30th of December the House of Representatives directed the Secretary of the Treasury to report the amount of exports, the amount of duties paid on imports and on tonnage from 1 August 1789 to 30 September 1790, and, “as soon as may be,” similar statistics for the last quarter of 1790. This was probably at Madison’s prompting and because of Jefferson’s need for information going beyond the narrow limits of the fisheries and into the broad area of navigation and commerce. Hamilton immediately complied by submitting an abstract of duties on imports and tonnage. This showed the tonnage of the fisheries and coasting trade but did not indicate the ports or countries to which vessels were cleared. However, the statistics were arranged by states and vessels were identified by countries of registry, thus permitting calculations to be made showing the proportion of American to foreign tonnage. Tench Coxe supplied Jefferson with supplementary information based on the Treasury returns. He also transmitted to Madison for Jefferson’s use a further analysis of these returns and an estimate of the number of seamen employed. Pointing out that a large proportion of American seamen had been British subjects, Coxe observed: “Should one third of our seamen appear to be drawn from Great Britain, these added to a proportion of landsmen would make the difference to them or us of ten or twelve sail of the line.” Jefferson went so far as to have one of his clerks transcribe the analysis, probably with the intention of adding it as an appendix to his report, but he did not include it. The bare tonnage statistics, which he presented in a greatly simplified form, showed Great Britain’s share almost twenty times that of France. These figures, together with those showing “the mass of  Seamen … in distress,” Jefferson observed simply, indicated “the materials for indemnification.”
Even so, Jefferson particularly needed official statistics showing the amounts and kinds of exports. These were not forthcoming from the Secretary of the Treasury in response to the request of the House of Representatives. The session was far advanced when, on the 13th of January, Jefferson made his appeal to Hamilton for some concession to France and was refused. That same day James Madison called at the Treasury seeking information from Tench Coxe in addition to that on imports and tonnage already sent to the House by Hamilton. Coxe sought an appointment at Madison’s lodgings that night. Presumably the meeting occurred, for the next day he supplied further information to Madison, including a fairly accurate estimate of exports from Pennsylvania and returns relating to trade with France. Perhaps at that time Jefferson also obtained from Coxe an abstract of exports of the American fisheries showing that France absorbed more than half of the whale oil and that the French West Indies took almost two-thirds of the produce of the cod fishery. Within a few days he had received more complete returns covering a longer period of time and was able to present a detailed rather than a summary account of fishery exports to all countries. Before the month was out he had also acquired statistics of American exports of livestock to the French West Indies amounting in value to three-fourths of the total exported to all countries. The source of this information Jefferson gave merely as “from Returns in the Treasury Office.” To this was added, in time to be included in his report, information about the amount of dried and pickled fish imported into the United States from British colonies. Figures were not available, however, to show the amount of whale oil brought in British bottoms into the United States “to be reshipped fraudulently … into ports where it could not be received” under the flag of Great Britain. Statistics showing the value of all exports, the extent of American dependence on British vessels, and thus the amount “Taxed on … Agriculture by British Wars” could only be given on the basis of well-formed estimates made by Madison and Coxe. Figures for the number and tonnage of vessels of all countries entering French ports from the United States and for American exports of flour to France were procured by Jefferson from French sources.
It is obvious, therefore, that during the month that intervened between the time the House requested information from the Secretary of the Treasury and the completion of the report on fisheries, Jefferson gathered his most essential data on navigation and commerce not from his fellow Cabinet officer but through circuitous channels. Two  weeks after he submitted his report, Hamilton handed in the abstract of American exports that had been requested a month and a half earlier. Its figures tallied exactly with those Jefferson, through indirect means, had obtained before the first of February. Clearly, had he been so inclined, Hamilton could have reported these statistics before that date. These facts, together with the resentment shown to Coxe by the two Senators for his role in making the figures unofficially available to Jefferson, confirm the supposition that the delay by the Secretary of the Treasury was deliberate.
The French chargé, pleased that “the friends of France” had come forward with a navigation bill aimed at Great Britain and that “the English party” had been defeated in their effort to have it referred to the Secretary of the Treasury, thought there was no doubt that Jefferson’s policy would be supported. He believed that Hamilton, intentionally, had sought to discredit Jefferson’s report by withholding essential information about the countries to which goods were exported. The inference, based perhaps on an abbreviated newspaper summary, was unfounded. But Otto, having the advantage of Jefferson’s confidential conversation about his aims, penetrated the meaning of the report in a way that others did not. The “discussion of the navigation act, joined to the debates caused by Mr. Jefferson’s report on the fisheries,” he informed his government, “has divided the American government into two parties, one of which, directed by Messrs. Hamilton and R. Morris, tends to favor England, and the other, under the auspices of Mr. Jefferson and his friends, inclines toward France.” The report on the fisheries, with its bold declaration in favor of an American navigation bill to counteract that of Great Britain, did indeed give a powerful impetus to partisan conflict in the government, but not precisely in the sense that Otto understood it.
V
The division of opinion between those seeking a rapprochement with England and those who hoped, with Jefferson, to lessen American commercial dependence on a single nation had long existed within the government. What the report on the fisheries did was to force the contest into the open in a way that had not been possible theretofore. In calling for retaliatory measures against Great Britain, Jefferson in effect was abandoning such efforts as he made a fortnight earlier to seek an accommodation with Hamilton on the question of the French protest. As a realistic politician, faced by accumulating evidence of the tendency of Hamiltonian measures, he must have perceived that such hopes of unity were now illusory. His report on fisheries had the  sensational impact it did because it opened war on those largely undeclared principles of administration which, in another context, he would soon brand as political heresies. The contest between Hamilton and Jefferson over the constitutionality of the bank bill, generally accepted as the point at which parties began to coalesce under their opposed principles, was in no public sense comparable to that induced by the report on the fisheries. Their opinions on the bank bill, privately submitted to the President, did not bring them upon the public stage as contestants in a divided administration. The report on the fisheries, on the other hand, was immediately and widely published in the press. Even though Hamilton and his supporters made no overt response to it—none could have dared to do so openly without risking the disfavor of the President who had so strongly recommended that encouragement be given to navigation and the fisheries—its meaning was clear. As a reaffirmation of concepts of policy that had once provided so cohesive a force for national unity, the call for measures that, in Hamilton’s former words, could “incline the ballance of Europe,” was no less a challenge because it could not be openly accepted. The obligatory silence imposed upon those who had once employed similar arguments to create a government strong enough to become the “arbiter of Europe in America” could not conceal their awareness that they had now been placed on the defensive. The sensations of alarm created by the report were manifest in their urgent and covert appeals to the British government to support its interest in the United States.
The political nature of the report revealed itself similarly in its sectional aspect. In this sense the conflict paralleled the sectional divisions that had marked the debates over the fisheries in 1781—but now the roles of the North and the South were reversed. The Boston merchants who in 1785 had made such a powerful appeal for national unity in behalf of American navigation and the fisheries were, at this time, focusing their attention almost wholly upon Hamilton’s fiscal measures. The point that Adams in 1782 had considered “so tender and important that if not secured it would be the Cause of a Breach of the Union” was not, at this juncture, the fisheries but the assumption of state debts and the settlement of accounts with the federal government. Ames, Goodhue, Gerry, and other New Englanders, once so eloquent in championing the distressed fishermen when only a small duty on molasses was at stake, now received Jefferson’s report in silence. It was left to the two Virginians, one in the Cabinet and one in the Congress, to reaffirm the obligation of the government to use its powers in opening up free markets abroad. There can be little doubt that both Jefferson and Madison sought to mobilize the southern representatives in support of their move for a navigation bill to aid the fisheries and, of course, the agricultural exports. The immediate and extensive publication of the report in the press suggests that such dissemination  must have been inspired. Jefferson’s effort to induce James Innes to become a candidate for Congress from Kentucky sufficiently testifies to the well-founded fears both of British agents in the United States and of Hawkesbury’s Committee of the Privy Council for Trade and Plantations that efforts would be made to elect representatives favoring the principles that Jefferson had so bluntly stated.
But nothing could more clearly reveal the reversal of the sectional roles on this issue or more precisely reflect Jefferson’s perception of the political realities involved than his letter to Governor Hancock. That letter, on its surface, appeared to be nothing more than a polite transmittal of copies of the report on the fisheries, one of them directed to the committee of inquiry to demonstrate that Jefferson had not failed to present their testimony in a way that “might tend to procure a proper interference in this interesting branch of business.” But in fact the letter was an appeal for political support from New England, whose representatives now appeared to have so little stomach for retaliatory measures and who believed that the Secretary of State, as one Senator expressed it, was “making every possible exertion to turn the commerce of this Country into the scale of France.” The letter to Hancock was a private one—Jefferson retained no copy of it in the departmental files in which he so scrupulously caused everything of an official nature to be recorded. In it he condensed the whole object of his report, his strong hint of sectional division on the issue, and his calculated political appeal into a single sentence:
From the disposition I see prevailing in the principal mass of the southern members to take measures which may secure to us the principal markets for the produce of the fisheries, and for rescuing our carrying trade from a nation not disposed to make just returns for it, I am in hopes something effectual will be done this session, if these principles are solidly supported by the members from your part of the Union, of which I trust there is no cause to doubt.
If Jefferson had actually believed that these principles would be supported by New England Congressmen, he would scarcely have expressed himself in these oblique and conditional terms. He no doubt was genuinely confident that the mass of the people—especially in the South where opposition to Hamiltonian measures had already become articulate—would support the measures he advocated. Even there, however, his inquiries of George Mason of Virginia and James Innes of Kentucky about the kind of reception a navigation bill would meet with in their states reveal some concern about the outcome. He was too perceptive a politician, however, not to realize that the real danger of defeat would come from the North. It cannot be doubted, therefore, that his letter to Hancock was meant as both warning and appeal. The reversed attitudes of Northern representatives concerning the plight of the fisheries and the use of retaliatory measures must, for  similar reasons, have been among the causes prompting Jefferson and Madison to make their Northern tour to gauge the political weather.
But out of the report on the fisheries there emerged one impressive and incontrovertible fact. Jefferson had declared his principles so clearly, emphatically, and publicly as to command attention on both sides of the Atlantic. None thenceforth could doubt that he stood on the same ground he had always occupied. The author of the eleventh Federalist, on the other hand, was confronted by a dilemma. Thrown on the defensive, he could not openly oppose these principles without standing self-confessed of having abandoned the position he had once defended in that powerful plea for national dignity and strength. Nor could he acquiesce without sacrificing his real objectives. Hamilton’s response, therefore, was silence. Thus the partisan and sectional storms over the fisheries that had so greatly troubled the political seas when terms of the peace treaty were being debated were not to be resumed. Jefferson’s open challenge, so alarming both to British representatives in the United States and to the defenders of the British interest in America, was not met in open debate. But Hamilton’s hostility to the policies enunciated in the report was as ceaseless as it was covert. The metaphor that Jefferson once employed to describe the similar methods of Patrick Henry, another master of political deception, is singularly apposite. The minnows following in the wake of the whale that nourished them were mere parasites, Jefferson explained, but “the whale himself was discoverable enough by the turbulence of the water under which he moved.”
  